J-S40013-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    THOMAS PAUL HAGGIE,

                             Appellant               No. 1740 WDA 2018


            Appeal from the PCRA Order Entered November 15, 2018
                In the Court of Common Pleas of McKean County
              Criminal Division at No(s): CP-42-CR-0000553-2009

BEFORE: BENDER, P.J.E., MCLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED OCTOBER 1, 2019

        Appellant, Thomas Paul Haggie, appeals pro se from the trial court’s

November 15, 2018 order denying, as untimely, his petition under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

        We need not discuss the facts of Appellant’s underlying convictions for

purposes of this appeal. The PCRA court briefly summarized the procedural

history of his case, as follows:

              [Appellant] was charged with Criminal Homicide,1 Criminal
        Homicide of Unborn Child,2 Criminal Conspiracy-Homicide,3 and
        Criminal Conspiracy-Homicide of Unborn Child.4 On December 8,
        2010, [Appellant] knowingly and voluntarily entered into a guilty
        plea agreement and pled guilty to Murder of the First Degree
        (Section 2502(a)) and Murder of the First Degree of an Unborn
        Child (Section 2604(a)). The guilty plea agreement was signed
        by [Appellant] and his attorneys and was accompanied by a
        docketed Written Guilty Plea Colloquy that was also signed by
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S40013-19


        [Appellant] and his counsel. Subsequently, on January 13, 2011,
        [Appellant] was sentenced to two life sentences without the
        possibility of parole.
           1 18 Pa.C.S.[] § 2501(a)[.]
           2 18 Pa.C.S.[] § 2603(a)[.]
           3 18 Pa.C.S.[] § 903(a) and §2501(a)[.]
           4 18 Pa.C.S.[] §903(a) and §2603(a)[.]


               On October 24, 2018, [] Appellant … filed a Pro Se [PCRA]
        Petition…. This is his second PCRA [petition]. The court, citing to
        42 Pa.C.S. § 9545(b), dismissed the second PCRA Petition as
        untimely. On December 6, 2018, [Appellant] filed a [timely, pro
        se] Notice of Appeal.

PCRA Court Opinion, 4/4/19.

        The PCRA court ordered Appellant to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal.           After the court granted

Appellant an extension of time to file his concise statement, Appellant timely

did so on April 1, 2019. The court filed its Rule 1925(a) opinion on April 4,

2019.

        Appellant presents the following, verbatim language in his “Statement

of the Question Presented” portion of his appellate brief:

        A. Was Appellant denied the effective assistance of counsel where
        trial counsel failed to object to the

        Did the court err in ruling against Appeallant mental state
        prevented him from forming the specific intent necessary for a
        first-degree murder conviction

        Yes

        B. Did the court err in ruling against commission of criminal acts
        and pursuit of diminished capacity mental illness or lack of
        premeditation defenses

        Yes



                                       -2-
J-S40013-19



Appellant’s Brief at 6 (unnumbered).

      We also quote, verbatim, the entirety of Appellant’s “Argument” section:

      The failure of trial counsel to uphold Appellant right make his own
      choices about the proper way to protect his own liberty by not
      investigation of wetness or crime snece. And by not investigation
      on the effect on the medication that Appellant was take

Id. at 9 (unnumbered).

      Clearly, Appellant’s argument is insufficient to allow us to meaningfully

review the ineffectiveness claim he seemingly attempts to present on appeal.

Additionally, Appellant’s pro se petition is patently untimely under 42 Pa.C.S.

§ 9545(b)(1), and he has failed to demonstrate the applicability of any of the

timeliness exceptions set forth in section 9545(b)(1)(i)-(iii). Therefore, we

discern no error in the PCRA court’s dismissing his petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/1/2019




                                     -3-